Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149431                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DANIEL WIEDYK,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 149431
                                                                    COA: 308141
                                                                    Midland CC: 06-009751-NI
  JOHN PAUL POISSON and TRAVERSE
  CITY LEASING, d/b/a HERTZ,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 24, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the Midland Circuit Court’s December 27, 2011 judgment for the
  defendants. The trial court was not required to expressly rule on whether the plaintiff’s
  attempt to expand the record on remand with his affidavit was proper, and even if the
  affidavit was considered by the trial court, it did not err in determining that summary
  disposition for the defendants was warranted. When considered in light of the record
  developed in this case, the affidavit’s conclusory allegations regarding the extent of the
  plaintiff’s injuries and impairments, nearly all of which the plaintiff suffered prior to the
  accident in question, were insufficient to create a genuine issue of material fact as to
  whether the plaintiff’s ability to lead his pre-accident lifestyle was impacted by the 2005
  accident. Quinto v Cross & Peters Co, 451 Mich 358, 362, 371-372 (1996); McCormick
  v Carrier, 487 Mich 180, 202 (2010); see also Bergen v Baker, 264 Mich App 376, 389
  (2004).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           d1015
                                                                               Clerk